DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                            FOURTH DISTRICT

                        THOMAS J. LIPANI, III,
                            Appellant,

                                    v.

    REEMPLOYMENT ASSISTANCE APPEALS COMMISSION and
           HOME IMPROVEMENTS CENTER, LLC,
                       Appellees.

                             No. 4D17-3489

                            [June 14, 2018]

  Appeal from the State of Florida, Reemployment Assistance Appeals
Commission; Case No. R.A.A.C. Order No. 17-02257.

  Thomas J. Lipani, III, Port Saint Lucie, pro se.

  Cristina A. Velez, Tallahassee, for appellee Reemployment Assistance
Appeals Commission.

PER CURIAM.

  Affirmed.

DAMOORGIAN and KUNTZ, JJ., and FAHNESTOCK, FABIENNE, Associate Judge,
concur.
                         *        *        *

  Not final until disposition of timely filed motion for rehearing.